FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SANTOS MARLENY VELASQUEZ DE                      No. 11-72100
CARCAMO,
                                                 Agency No. A095-731-944
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Santos Marleny Velasquez de Carcamo, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We deny

the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Velasquez de Carcamo fails to make any argument that

the BIA abused its discretion in denying her motion to reconsider. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir. 1996) (denying the petition for review

where petitioner failed “to address how the BIA abused its discretion by denying

his motion to reopen and reconsider its decision”).

      PETITION FOR REVIEW DENIED.




                                          2                                 11-72100